 SHERWOOD TRUCKING CO.Sherwood Trucking Company and Teamsters LocalUnion No. 957, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 9-CA-1625830 April 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 12 April 1983 Administrative Law JudgeRichard L. Denison issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,landconclusions and to adopt the recommendedOrder. 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SherwoodTrucking Company, Vandalia, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.The judge made a number of apparently inadvertent errors in sec. II ofhis decision. In the first paragraph he stated that the Union entered into a3-year collective-bargaining agreement with Foreman Express Companyin June 1980, whereas the record indicates that this basic agreement wasentered into in or around June 1977. In subsequent paragraphs the judgestated that Foreman's supervisor, Joe Phillips, remained at the terminalon Saturday afternoon, 25 October 1980. to inform Foreman employeesof Foreman's cessation of operations, and that later that same day Phillipswas hired by the Respondent, whereas the record establishes that theseevents took place on Friday, 24 October 1980. Finally, the judge statedthat Phillips needed a letter to show that he was no longer employed byForeman, whereas the record establishes that the letter in question wasneeded by former Foreman employee Darrell Presley.2 Member Hunter agrees with adopting the recommended Order of thejudge, except that he would allow the Respondent to show at a compli-ance hearing that fewer than 12 jobs would have been available irrespec-tive of the Respondent's unfair labor practices. If the Respondent showsthat jobs were not available for all 12, Member Hunter would not orderthe Respondent to reinstate all of the discriminatees, rather the Respond-ent should place on a preferential hiring list all remaining discriminateeswho, under nondiscriminatory criteria, would have been hired but for thelack of available jobs. Spencer Foods, 268 NLRB 1483 (1984).270 NLRB No. 82DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge.This case was heard at Dayton, Ohio, on October 28 and29, 1981, based on an original charge in Case 9-CA-16258, filed by the Union on January 2, 1981. The com-plaint, issued February 13, 1981, as amended, alleges thatthe Respondent violated Section 8(a)(X1) and (3) of theAct in that, as alleged successor to Foreman ExpressCompany, Emery Air Freight Corporation's pickup anddelivery agent at the Dayton, Ohio, area airport, the Re-spondent at all times since on or about October 24, 1980,failed and refused to hire or retain the former employeesof Foreman because of their representation by and affili-ation with the Union, as evidenced by statements alleg-edly made to employees by Respondent's Sales and Serv-ice Manager Joe B. Phillips, an alleged supervisor.The Respondent's answer denies the allegations ofunfair labor practices alleged in the complaint. On theentire record in the case, including my consideration ofthe briefs and observation of the witnesses, I make thefollowingFINDINGS OF FACTI. JURISDICTIONBased on the allegations of paragraphs 2, 3, and 5 ofthe complaint admitted by the Respondent's answer, andthe stipulation of jurisdictional facts by the parties at theoutset of the hearing, I find that the Respondent is, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II1. THE UNFAIR LABOR PRACTICESFor an unspecified period of time prior to the eventswhich comprised this case, Emery Air Freight Corpora-tion has engaged in the air freight business at a facilitylocated at the Dayton, Ohio, airport in Vandalia, Ohio.Emery contracts its pickup and delivery service andover-the-road or line haul operations to agents whichperform this work in trucks with Emery markings.Sometime before June 1, 1977, Emery's drayage contrac-tor had been Foreman Express, Inc. of Columbus, Ohio.Foreman's only supervisor in charge of its Vandalia op-erations, with hiring and firing authority, was its Manag-er-Dispatcher Joe Phillips. In June 1980 Foreman signeda 3-year collective-bargaining agreement with Local 957governing the wages, hours, and working conditions ofthe drivers and combination driver-dockman at the Van-dalia terminal. The contract contains union-securityclauses, requiring employees to become and remain mem-bers of the Union, and providing for checkoff dues de-duction. On June 27, 1980, Foreman and Local 957signed a "contract addendum" increasing the drivers'wage rates and health insurance, but otherwise extendingthe contract until March 30, 1981. Foreman then askedi The pickup and delivery service is also referred to in the record asdrayage.445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmery for a 10-percent rate increase. Thus, in July orAugust 1980, at the request of his superiors, Emery'sVandalia Manager Gary O'Dell began talking with pro-spective contractors to replace Foreman.Jim Irwin, president of Sherwood Trucking Company,and O'Dell met in Akron, Ohio, about July 10. Accord-ing to O'Dell they talked about the type of vehiclesEmery desired, and what he expected in the way ofrates. At that time O'Dell specified that of Foreman'sVandalia employees, only Phillips was to be retained asmanager, since he had ". ..not been satisfied with Fore-man and wanted to just start completely over, complete-ly new." O'Dell did not elaborate in his testimony con-cerning the specific causes of his purported dissatisfac-tion, but repeatedly couched such expressions only ingeneral terms, e.g., that Foreman ". ..was not in goodorder." In his testimony Irwin said O'Dell feared thatForeman would go bankrupt, but also expressed minorconcerns over the age and appearance of Foreman'sequipment, as exemplified by its failure to repair onetruck which had been involved in an accident. Irwinagreed that O'Dell wanted a new driver work force toincrease efficiency, and bring productivity to a satisfac-tory level.Sherwood submitted a written bid, dated October 17,which proposed, inter alia, to use nine drivers furnishedby a personnel leasing service and paid a percentage ofthe revenue as their sole compensation. The documentalso contains the observation that ". ..this should allowus to attract good drivers who are satisfied. If, however,the driver should become dissatisfied, we could alwaysswitch to another personnel leasing service."2Sher-wood's bid also signified its intention to utilize its ownmanager.The unstable situation described above escalated to thecrisis stage on Friday, October 24. On that day Emeryrefused the 10-percent rate increase Foreman had re-quested, and Foreman notified O'Dell that they woulddiscontinue service at the end of the day. Shortly there-after, about 1 p.m., O'Dell telephoned William Blodgett,the owner of Sherwood, whom he located in Indianapo-lis. O'Dell asked Blodgett to begin pickup and deliveryservice for Emery on a temporary basis at 8 a.m. onMonday, October 27, utilizing 10 trucks and 10 newdrivers. Blodgett completed his Indianapolis business,called Irwin and assigned him the task of securing thetrucks through a rental agency and the drivers through apersonnel service, and drove to Dayton. He arrived atEmery's Vandalia terminal at about 5 p.m. for a prear-ranged conference with O'Dell and his superior, MikeGunkel, Emery's Vandalia manager.3 During the courseof this meeting, which according to O'Dell's and Blod-gett's testimony took place somewhere between 5 and 6p.m., the participants discussed the details of the condi-tions under which Sherwood would begin the proposedI O'Dell also talked with representatives of Quick Air Freight, Inc.,and PBF Industries, both of whom submitted written bids dated Novem-ber 6 and October 24, 1980, respectively.s O'Dell and Blodgett agree that their meeting took place at this time.I therefore find that Irwin was mistaken when he testified that Blodgetttelephoned him from Indianapolis about 4:45 p.m. on October 24. Gunkeldid not testify.operations.4Neither O'Dell nor Blodgett attempted torelate everything that was said during the course of thisconference. It seems certain, however, from what theydid recall, that the focal point of the discussion was cen-tered on Gunkel's expressed desire ". ..that the [Fore-man] drivers were expendable, in order to get anotheroperation-better operation," but that Emery desiredthat Blodgett employ Phillips as its Vandalia operationsmanager. O'Dell denied making any mention of Fore-man's unit contract during these final negotiations,except in reference to the economics of what Emery hadpaid and had been asked to pay for Foreman's services,which was directly related to Foreman's new agreementwith the Union.Immediately following his reaching an understandingwith O'Dell and Gunkel, Blodgett interviewed and hiredJoe Phillips to run Sherwood's new operation.5Phillipshad been winding down Foreman's operations at hiswork area in another part of the terminal. The discussionbetween Phillips and Blodgett lasted for about 15 or 20minutes. During that time Blodgett questioned Phillipsabout how much he had been making with Foreman, in-cluding the nature of his fringe benefits. Blodgett toldPhillips that Sherwood was lining up drivers and trucksand that he would have to give each driver a road testthat weekend.6Phillips usually left the terminal at 5 p.m. but remainedthat Saturday evening until each of the drivers had re-ported in, to inform them of Foreman's cessation of busi-ness. One of the first drivers to return was Union Stew-ard Lawrence W. Coomer Jr., who entered the terminalabout 4:30 or 4:45 p.m. After talking to Phillips about theshutdown, Coomer phoned Union Representative DickLoy at Local 957. Loy promised to send the driverswithdrawal cards. Terry Hutton and Bernard Noble re-ceived the news from Phillips upon their return shortlythereafter. Noble's conversation with Phillips was inter-rupted when Phillips was summoned to O'Dell's officefor his interview. Darrell Presley, who had one of thelongest runs and usually returned last, talked with Phil-lips at about 7 to 7:15 p.m.Meanwhile, pursuant to his instructions from Blodgett,Irwin was frantically attempting to secure trucks anddrivers. Through numerous phone calls from his office inAkron, he obtained 10 trucks from rental agencies, anddrivers through the weekend cooperation of Thomas J.Gloady, the manager of Crown Services Company, apersonnel agency.7Blodgett was not at all unknown to the Emery people, since he hadpreviously served as Emery's corporate treasurer, and subsequent to hisdeparture from Emery was cartage agent for Emery in the Akron-Cantonarea.5 Although Sherwood began operations on a temporary or trial status,Respondent became Emery's permanent agent at Vandalia shortly there-after.I In addition Phillips testified that O'Dell had previously told him thathe was not satisfied with the attitude of the Foreman drivers.7 Irwin obtained three drivers through his own efforts. At that timeSherwood was already supplying Emery with over-the-road or line haulservice from the Dayton terminal to various other cities, utilizing thesenmen whom Irwin now drafted for use in the new operation.446 SHERWOOD TRUCKING CO.On Sunday, October 26, 11 driver candidates weresent by Gloady to Sherwood for road testing by Phillips.Those approved by Phillips were hired. Two or threewere rejected by Phillips, and were not hired. Phillipsagreed that beginning Monday, October 27, he alone di-rected operations for Sherwood at Vandalia, where hepossessed discharge authority. I find that from the timeof his hiring, on Saturday evening, October 25, Phillipswas a supervisor of the Respondent and an agent actingon Respondent's behalf, within the meaning of Section2(11) and (13) of the Act, respectively.On the night of October 26, pursuant to instructionsgiven him by Phillips on October 24, Terry Hutton wentto Phillips' residence seeking information concerningwhether or not he would still be employed by the newoperation beginning Monday. Phillips told Hutton thatthe new company was Sherwood Trucking Companyand that the Foreman Express drivers would not behired because they were union affiliated ". ..and thatwas it." Phillips stated that he was to report for work onMonday to run the Sherwood operation. Because of thefinality of Phillips' explanation, Hutton never bothered toformally apply for employment through Crown.Following some weekend discussion among DarrellPresley and former Foreman drivers Verl Smith, TedWilliams, and Bill Woosley, these men met at a prear-ranged location in Vandalia at 7 a.m. on October 27, andproceeded to the terminal seeking employment. There,according to Presley, they found Joe Phillips giving di-rections to the new drivers with the aid of a wall map ofthe Dayton area. While the other men who had accom-panied Presley engaged in conversation near the entranceto the building, Presley approached Phillips and asked tofill out an application, inquiring concerning his chancesof obtaining employment. Phillips responded, "To tellyou the truth, there is no chance. Mr. Blodgett doesn'twant anything to do with the Union. And I don't thinkthere's no use of you putting an application in." About 2weeks later Presley talked to Phillips again at the termi-nal. The occasion was Phillips' need for a letter, to theeffect that he was no longer employed by Foreman Ex-press, in order to apply for food stamps. Presley com-mented that he heard that Phillips was having a problemkeeping a driver on the route to Springfield, Presley'sformer route. Presley asked for the job. Phillips an-swered that they had new men, and a whole new oper-ation, and that there was no chance of his getting onwith the Company.At the time of his termination on October 24, Law-rence Coomer Jr. had been scheduled for a month's va-cation. Undaunted by the events of the day he left thearea, returning on November 25. On Sunday evening,November 30, he had a conversation with Joe Phillips atCoomer's parents' home. Coomer and Phillips are dis-tantly related. Coomer asked about his chances of beingreinstated. Phillips replied that the Union was the reasonthat no one had been called back and that the Companydid not want any of the Foreman drivers because of theUnion. Coomer asked who was performing the work,and Phillips answered that they had obtained the driversfrom Crown. When Coomer asked if he could apply,Phillips responded that he could "go down," but that itwould not do him any good. Phillips also remarked thathis job had been "hectic" because he was trying to breakin the new men. Thereafter, Coomer saw no point in fur-ther efforts to obtain employment with Sherwood. Asformer steward, he contacted the remainder of theformer Foreman drivers and told them that there was nosense wasting their time applying for a job at Sherwood.About 3 weeks after Foreman ceased operating, Ber-nard Noble procured the final paychecks from ownerRon Foreman for distribution to the terminated drivers.Since Joe Phillips' paycheck was also included, he calledPhillips, who came to Noble's home to secure his check.A lengthy conversation ensued during the course ofwhich Phillips openly discussed the new situation. Hesaid that Blodgett had big money, and was running afirst-class type operation. Phillips stated that it was ashame that the drivers who had been used to goingsecond class with Foreman could have gone first classwith Blodgett. He said that it was a pain to try to open abusiness on the first day with all new employees whenno one knew anything, and he was not even sure thatthey knew how to drive a truck. He said he had alreadyfound it necessary to terminate the new driver on theSpringfield run, who had departed with 20 deliveries tomake and returned 4 hours later without having madeany deliveries. Phillips said he was having quite a fewproblems that way, and that it was a shame that the olddrivers were not retained because the transition wouldhave been a lot smoother because everyone knew whatwas going on. Then it would have just been a matter ofchanging up-front companies. Phillips concluded by stat-ing that if they had not been union they would still beworking, but that there was no way the Union wouldever get in there.Phillips denied telling any of the former Foreman driv-ers that their union affiliation was the reason they werenot employed by Sherwood. The credulity of this denialis destroyed by the mutually corroborative testimony ofCoomer, Hutton, Presley, and Noble, as related above.In addition, Noble had one further conversation withPhillips on January 6, 1981, in which Phillips again ac-knowledged that the rejection of the Foreman employeeswas precipitated by their union representation. This con-versation was tape recorded by Noble. The authenticatedrecording, plus a stipulated transcription, is in evidence. Itherefore credit the testimony of Coomer, Hutton, Pres-ley, and Noble over that of Phillips concerning theseconversations.I also find the testimony of O'Dell, to the effect thathis dissatisfaction with the Foreman drivers stemmedfrom work-related incidents, to be incredible. O'Dell wasunable to relate the specifics of a single incident involv-ing driver misconduct or poor work. On the other hand,the Charging Party introduced evidence of instanceswhere drivers Noble and Coomer had been commendedby O'Dell and other members of Emery management fortheir good performance. I am, therefore, persuaded thatthe only reason the Foreman drivers were not hired bySherwood was that Emery and Sherwood feared thatsuch a course of action would lead to the unionization oftheir operation. I therefore find that the Respondent vio-447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlated Section 8(a)(l) and (3) of the Act in refusing to hirethe Foreman drivers. The fact that many of these driversmade no formal application for employment under thecircumstances presented is no impediment, in my view,since the evidence shows that the futility of such aneffort had been communicated to them, including Phil-lips' explicit remarks. As the Board has often held undersimilar circumstances, they were not required to performa useless act in order to protect their rights under thestatute. Macomb Block & Supply, Inc., 223 NLRB 1285,1286 (1976).There remains for consideration the issue of whetherthe Respondent has acquired the legal status of a succes-sor to Foreman, and is thereby obligated to bargain withthe Union. In Burns Security Services, 406 U.S. 272(1972), the United States Supreme Court held that theBoard could not order a successor employer to honor itspredecessor's collective-bargaining agreement to whichthe successor had never been bound. However, theCourt also held that "where the bargaining unit remainsunchanged and a majority of the employees hired by thenew employer are represented by a recently certifiedbargaining agent there is little basis for faulting theBoard's implementation of the expressed mandates ofSection 8(a)(5) and Section 9(a) by ordering the employ-er to bargain with the incumbent union." 406 U.S. at 281.The Burns ruling has been made applicable to bargainingunits which are not based upon a Board certification, butarise from lawful recognition. In considering whether ornot an employer is a successor, the Board examines thetotal circumstances in each case with special scrutinygiven to four major considerations. The chief amongthese is the continuity of the work force, i.e., the majori-ty question. The other factors are the degrees of continu-ity in the employing industry, continuity with respect tothe appropriate bargaining unit, and the impact of anyhiatus in operations which may have occurred.Applying these principles to the instant case the fol-lowing becomes readily apparent. Since Foreman ceasedoperations on Friday, October 24, and Sherwood imme-diately began securing trucks and drivers in order tocommence serving Emery on Monday morning, October27, no hiatus in operations existed. Both Foreman andSherwood performed pickup and delivery service, ordrayage, for Emery, operating from Emery's Vandaliaterminal and serving the same customers on the sameroutes. The size of the work force and the job functionsperformed by the employees are virtually the same.Since Joe Phillips, who formerly managed Foreman'sVandalia operation, also performs the identical functionfor Sherwood, supervisory continuity also exists. It istherefore clear that the scope and composition of thecollective-bargaining unit has remained unchanged, andthat the unit specified in the collective-bargaining agree-ment between Foreman and Local 957 remains an appro-priate unit.8Thus, the only difference between Fore-8 The collective-bargaining agreement found to be appropriate is:All drivers and combination driver-dockmen employed by SherwoodTrucking Company at the Vandalia, Ohio terminal of Emery AirFreight, excluding all office clerical employees, management train-ees, garage employees, dispatchers, watchmen, janitors, truck driversman's and Sherwood's operations having a significanteffect on Sherwood's status as a successor is the lack ofcontinuity of the work force, or, simply put, the fact thatSherwood did not hire any, let alone a majority, of Fore-man's unit employees. This consideration, which mightwell preclude a finding of successorship in the context ofother dissimilar cases, represents only an illusory obstacleto such a finding in the instant proceeding. I have foundthat the Respondent failed and refused to hire or retainthe 12 Foreman drivers solely because of their union af-filiation and the fear that the new operation wouldbecome unionized. In both the Burns case and in HowardJohnson Co., 417 U.S. 249 (1974), while acknowledgingthat a successor employer is not required to hire the em-ployees of its predecessor, the Court likewise noted thatit was a violation of Section 8(a)(3) of the Act to refuseto hire or retain the predecessor's employees solely be-cause they were union members or to avoid having torecognize the Union. This is exactly what happened inthe present case. The record shows that at the time oftheir termination Foreman's drivers were dues-payingmembers of Local 957, in accordance with the union-se-curity provisions of the collective-bargaining agreement.It is therefore plain that except for Respondent's unlaw-ful refusal to hire or retain them, the Union would havebeen the collective-bargaining representative of a majori-ty of Sherwood's employees in the appropriate collec-tive-bargaining unit, and that Sherwood is legally thesuccessor to Foreman. I so find.CONCLUSIONS OF LAWI. The Respondent, Sherwood Trucking Company, is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Teamsters Local Union No. 957, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor orga-nization within the meaning of Section 2(5) of the Act.3. All drivers and combination driver-dockmen em-ployed by Sherwood Trucking Company at the Vanda-lia, Ohio terminal of Emery Air Freight, excluding alloffice clerical employees, management trainees, garageemployees, dispatchers, watchmen, janitors, truck driverscategorized as independent contractors, guards and su-pervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. At all times material herein the Union was the ex-clusive collective-bargaining representative of the em-ployees of Foreman Express, and by virtue of SherwoodTrucking Company's status as the successor employer toForeman Express continues to be and is the exclusivecollective-bargaining representative of the employees insaid unit at Sherwood Trucking Company.5. By telling employees, through its Manager and Su-pervisor Joe B. Phillips, that they were not hired or re-tained by Sherwood because of their past and currentcategorized as independent contractors, guards and supervisors asdefined in the Act.448 SHERWOOD TRUCKING CO.union affiliation, the Respondent violated Section 8(a)(l)of the Act.6. By refusing to hire or retain Don Angel, WilliamCaripides, Larry Coomer, Terry Hutton, Mike Jeckering,Hugh Jordan, Bernard Noble, Darrell Presley, MarkRosso, Verl Smith, Ted Williams, and Bill Woosley, be-cause of their union affiliation and because it feared theunionization of its operations, the Respondent violatedSection 8(a)(1) and (3) of the Act.7. The unfair labor practices described above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent violated the Act asspecified in the section of this Decision entitled "Conclu-sions of Law," I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent effectively de-stroyed the collective-bargaining unit by unlawfully re-fusing to hire or retain the Foreman drivers, I find itnecessary, in order to effectuate the remedial policy ofattempting, as near as possible, to restore the status quoante, to order the Respondent, upon request, to bargainwith the Union. The record evidence clearly shows thatthe Respondent followed a course of action deliberatelydesigned to eliminate the collective-bargaining process.Under these circumstances, anything short of a bargain-ing order would permit the Respondent to profit from itsunlawful conduct. This conclusion is reached in full real-ization of the fact that there is no allegation that the Re-spondent violated Section 8(a)(l) and (5) of the Act.However, in my view, this portion of the remedy is war-ranted by the devastating result achieved by the Re-spondent's unfair labor practices, and by my assessmentof the policy followed by the Board in light of theUnited States Supreme Court's decision in NLRB v.Gissel Packing Co., 395 U.S. 575 (1969). In addition, Ishall order the Respondent to offer Don Angel, WilliamCaripides, Larry Coomer, Terry Hutton, Mike Jeckering,Hugh Jordan, Bernard Noble, Darrell Presley, MarkRosso, Verl Smith, Ted Williams, and Bill Woosley, im-mediate employment to the positions to which theywould have been entitled had they not been discriminat-ed against, or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered as a result of the discrimination againstthem, by paying them backpay computed on a quarterlybasis, plus interest, as prescribed in F. W. Woolworth Co.,90 NLRB 289 (1950), and Florida Steel Corp., 231 NLRB651 (1977).9 The Respondent will also be ordered to postan appropriate notice.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'o9 See generally Isis Plumbing Co., 138 NLRB 716 (1962).'o If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theORDERThe Respondent, Sherwood Trucking Company, Van-dalia, Ohio, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Discouraging membership in Teamsters LocalUnion No. 957, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, by refusing toconsider for employment or by refusing to employ orretain employees because of their union membership oractivities, by threatening employees that the reason theyhave not been hired or retained is their union affiliation,or in any like or related manner discriminating againstemployees in regard to hire and tenure of employment orany terms or conditions of employment.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form labor organiza-tions, to join or assist Teamsters Local Union No. 957,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a)(3) ofthe Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Don Angel, William Caripides, LarryCoomer, Terry Hutton, Mike Jeckering, Hugh Jordan,Bernard Noble, Darrell Presley, Mark Rosso, VerlSmith, Ted Williams, and Bill Woosley, immediate em-ployment in the positions to which they would havebeen entitled had they not been discriminated against, orsubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings they may have suf-fered in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Recognize and, on request, bargain with TeamstersLocal Union No. 957, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive collective-bargain-ing representative of all the employees in the appropriateunit and, if an understanding is reached, embody it in asigned agreement.(c) Post in the portion of the Vandalia, Ohio terminalfrom which it conducts its operations at that location,copies of the attached notice marked "Appendix."t1Board and all objections to them shall be deemed waived for all pur-poses.iI If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."449 DECISIONS OF NATIONAL LABOR' RELATIONS BOARDCopies of the notice, on forms provided by the RegionalDirector for Region 9, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in TeamstersLocal Union No. 957, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, byrefusing to hire or retain employees because of theirunion membership or activities, nor will we threatenthem by telling them that the reason they have not beenretained or considered for employment is their union af-filiation, nor will we in any like or related manner dis-criminate against employees in regard to hire and tenureof employment or any terms or conditions of employ-ment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights to self-organization, to form labor organiza-tions, to join or assist Teamsters Local Union 957, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, orany other labor organization, to bargain collectively withrepresentatives of their own choosing, and to engage inany other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a)(3) ofthe Act.WE WILL offer former employees of Foreman Expressnamed below immediate employment in the positions towhich they would have been entitled had they not beendiscriminated against, or substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings they may have suffered as the result of our dis-crimination against them, with interest.Don AngelWilliam CaripidesLarry CoomerTerry HuttonMike JeckeringHugh JordanBernard NobleDarrell PresleyMark RossoVerl SmithTed WilliamsBill WoosleyWE WILL recognize and, upon request, bargain withTeamsters Local Union No. 957, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive col-lective-bargaining representative of all our employees inthe appropriate unit and, if an understanding is reached,embody it in a signed agreement. The appropriate unit is:All drivers and combination driver-dockmen em-ployed by Sherwood Trucking Company at theVandalia, Ohio terminal of Emery Air Freight, ex-cluding all office clerical employees, managementtrainees, garage employees, dispatchers, watchmen,janitors, truck drivers categorized as independentcontractors, guards and supervisors as defined in theAct.SHERWOOD TRUCKING COMPANY450